        Case 1:18-cv-10646-MLW Document 55 Filed 01/18/19 Page 1 of 2




                            UNITED STATES       DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


HOPE  COLEMAN,   individually
and     as     the      legal
representative of the ESTATE
of TERRENCE J.           COLEMAN,
       Plaintiff,
                                                       C.A.   No.   18-10646-MLW

             V .



CITY OF BOSTON et al.,
       Defendants.


                                               ORDER




  WOLF, D.J.                                                           January 18, 2019

       For the reasons stated in court on January 18, 2019, it is

hereby ORDERED that:

       1.   Defendant           James    Hooley's,       Kyle    Mackinnon's,      Terrence

Mentele's and Alexandra Michalowski's Motion to Dismiss All Claims

Pursuant to        Fed.    R.   Civ.    P.   12(b) (6)   (Docket No.      30)    is ALLOWED

with   regard       to    the    claims      against     these      defendants    in   their

individual capacities.^

       2.   The Motion of Defendant,                Sophia Dyer, M.D.,           to Dismiss

Pursuant to        Fed.    R.   Civ.    P.   12(b) (6)   (Docket No.      32)    is ALLOWED

with    regard       to     supervisory         liability        for    defendants      Kyle

Mackinnon, Terrence Mentele and Alexandra Michalowski and DENIED




1 The parties shall confer and, by February 8, 2019, report whether
plaintiff agrees that the defendants who moved to dismiss,
including Dyer, may be dismissed in their official capacities.
      Case 1:18-cv-10646-MLW Document 55 Filed 01/18/19 Page 2 of 2



with regard to supervisory liability for defendants Garrett Boyle

and Kevin   Finn.



                                       UNITED STATES   DISTRICT ' juofe
